DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status and Formal Matters
	The instant action is in response to papers filed 12/8/2020.
	Claims 1-15, 19, 21-22, 24, 27-28 have been canceled.
	Claims 16-18, 20, 23, 25-26, 29-35 are pending.
Applicant’s election without traverse of group2, in the reply filed on 11/29/2017 is acknowledged.
Claims 17-18, 29-35 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2017.
Claims16 has been amended.
Claims 16, 20, 23, 25-26 are being examined.
Priority
The instant application was  filed 01/25/2017 is a national stage entry of PCT/KR2015/007656  and international filing date: 07/23/2015 and claims foreign priority to KR 10-2014-0095050 , filed 07/25/2014.  The  KR 10-2014-0095050 is not in English.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 519/2020 and 10/16/2019 is being considered by the examiner.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 19-20, 23, 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Maemondo (The New England Journal of Medicine (2010) volume 362, pages 2380-2388),  Chiou (US patent 7,803,543, issued Sept 29, 2010), Chen (US20030207266), Englund (Angewandte Chem In ted (2007) volume 46, pages 1414-1418) and Albert (US20060110371).
As noted in the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”     Further, a preamble is In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Accordingly, the claim language of " detecting mutations of epidermal growth factor receptor (EGFR) in a sample from a patient for the diagnosis, prevention, treatment, or prognosis of a cancer in the patient” merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims.
With regards to claim 16, Maemondo teaches, “Cytologic or histologic specimens were examined for EGFR mutations by means of the PNA-LNA PCR clamp method. Briefly, genomic DNA fragments containing mutation hot spots of the EGFR gene were amplified with the use of a PCR assay in the presence of a peptide nucleic acid clamp primer synthesized from a peptide nucleic acid with a wild-type sequence. This method results in preferential amplification of the mutant sequence, which is then detected by a fluorescent primer that incorporates locked nucleic acids to increase the specificity. As a result, a mutant EGFR sequence is detected in specimens that contain 100 to 1000 excess copies of wild-type EGFR sequence. The sensitivity and specificity of the PNA-LNA PCR clamp method are 97% and 100%, respectively.15,16” (page 2381, 2nd column).
Maemondo teaches NSCLC with certain EGFR mutations are sensitive to EGFR tyrosine kinase inhibitors (page 2380, background). Maemondo teaches NSCLC with 
Thus Maemondo teaches using a probe mixture with a detection probe (This method results in preferential amplification of the mutant sequence, which is then detected by a fluorescent primer that incorporates locked nucleic acids to increase the specificity) and clamping probe (peptide nucleic acid clamp primer synthesized from a peptide nucleic acid with a wild-type sequence) 
With regards to claim 19, Maemondo teaches, “This multicenter, randomized, phase 3 trial was approved by the institutional review board of each participating center. Eligibility criteria included the presence of advanced non–small-cell lung cancer harboring sensitive EGFR mutations, the absence of the resistant EGFR mutation T790M (in which threonine at amino acid 790 is substituted by methionine), no history of chemotherapy, and an age of 75 years or younger (because a benefit of a platinum- based regimen in patients >75 years of age is not established). Table 1 in the Supplementary Appendix (available with the full text of this article at NEJM.org) lists the detailed eligibility and exclusion criteria. The authors attest to the fidelity of the article to the full protocol and statistical- analysis plan.” (page 2381, 1st column).
Maemondo teaches in table 1 detection of exon 19 deletion and l858R. Maemondo teaches that gefitinib results in a progression free survival of twice as long as obtained with use of carboplaatine-paclitaxel in patients with  mutated EFGR NSCLC with a tolerable toxicity profile.
.	Maemondo does not specifically teach a species of claim 20 and/or limitations of claim 23.

With regards to claim 20, Chiou teaches, “   According to this invention, the nucleic acid sample can be obtained from a specimen of body fluid or tissue biopsy of a subject, or from cultured cells. The body fluid may be selected from whole blood, serum, plasma, urine, sputum, bile, stool, bone marrow, lymph, semen, breast exudate, bile, saliva, tears, bronchial washings, gastric washings, spinal fluids, synovial fluids, peritoneal fluids, pleural effusions, and amniotic fluid.” (column 11).
With regards to claim 23, Choiu teaches, “The LNA probes resembled TaqMan probes, with a fluorophore at one end and a quencher at the other end. An amplification curve was generated when the probes were cleaved by Taq DNA polymerase during PCR. Through analysis of the second derivative of the amplification curve, mutants containing a point mutation or a deletion in the EGFR gene were detected in 100 to 1000-fold excess of wild-type alleles. This study suggests that combining different DNA analogs can be used to develop powerful tools for detecting gene alterations.” (column 21).

While Chiou and Maemond teach the use of PNA probes containing a fluorophore and quencher, they do not specifically teach the use of PNA with modification of L-gluatmic acid, D-glutamic acid, or lysine.
However, Chen teaches, “The PNA FRET probe may be designed to optimize quenching in the unbound state by incorporating oppositely charged linkers, such as carboxylate amino acid chains, e.g. glutamic acid and aspartic acid, and ammonium amino acid side chains, e.g. lysine.” (139).
 Englund teaches gamma substituted PNA constructed from lysine (title).  Englund teaches, “Compared with an aegPNA oligomer, PNA oligomers with LKγ-PNA containing a primary amine on the side chain (T1, C1, A1) show increased melting temperatures.”(page 1415, 2nd column bottom).  Englund teaches, “By using the lKg-PNA, multiple fluorophores can be incorporated into a single molecular probe, increasing sensitivity of the probe without negatively affecting the Tm of the PNA/DNA duplex. When the oligomer containing two T6 residues (PNA 13) was combined with the complementary DNA, a similar increase in fluorescence intensity was observed” (page 1417, 2nd column). Englund teaches, “Considering the interest that PNA/peptide nd column, 1st full paragraph).
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use alanine –gamma PNA probes  in methods of PCR clamping.  The artisan would be motivated as Englund teaches alanine –gamma PNA probes have increased melting temperature and allow for increased sensitivity.  The artisan would have a reasonable expectation of success as the artisan is merely using known PNA side chains to optimize quenching and improve sensitivity.
Chiou, Maemond, and Chen teach the use of an amplification curve but do not specifically teach the obtaining or use of a dissociation curve with real time PCR.
The courts have haled that rearrangement of steps is obvious in the absence of unexpected results.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims obtain dissociation curve data as well as amplification data to detect the presence of primer dimers or parasitic products.  The artisan would be motivated to use the dissociation curves as Albert teaches they allow for differentiate of PCR artifacts, such as primer dimers or parasitic products, from amplification of target nucleic acids.  Thus the use of dissociation curve helps in the determination of the specificity and validity of the amplification reaction.  The artisan would have a reasonable expectation of success as the artisan is using known methods to analyze known real-time PCR methods.  
It would further have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to select and treat subjects identified as having gefinitinib  sensitive EGFR mutations with gefinitinib.  The artisan would be motivated to detect known mutations associated with sensitivity to gefinitinib to provide the most efficacious treatment with the lowest toxicity.  The artisan would have a .  
Response To arguments
The response traverses the rejection asserting the teachings of Chen are to a different structure as Chen teaches glutamic acid is used in linkers to fluorescent labels. This argument has been thoroughly reviewed but is not considered persuasive as in view of the breadth of the claims they allow for the use of glutamic acids to link to labels.  Further the art of Englund suggests PNA with gamma glutamic acids rendering the limitation obvious.  Finally there is no evidence of record the positive effect of charge in the teachings of Chen is not applicable to the instant probes.
The response continues by asserting the Englund teaches away from the use of in the teachings of with respect to side chains from the alpha-carbon of the .  This argument has been thoroughly reviewed but the alleged teachings away of Englund are relative to the cellular uptake and duplex stability, which the skilled artisan would realize are not problems with the in vivo method of the claims. The response continues by asserting the teachings with respect to Ala, Ala and Gly from Englund is not directed to γ-modified PNA.  This argument has been thoroughly reviewed but is not considered persuasive as the paragraph states:
Several oligomers containing l Kg-PNA were synthesized with a range of functional groups appended to their primary amines to test whether bulky or nonionic groups could be tolerated. When an oligomer containing an acetamide group on the g-Lys side chain (Scheme 2, T 3 ) was annealed to the target DNA, the T m was also higher than the analogous aegPNA oligomer, further suggesting that the increase in duplex stability is independent of positive charge on the side chain. This increase in stability is consistent with results from Dragulescu-Andrasi et al., who recently showed that g sub- stitution with a serine-derived side chain in PNA monomers enhances binding affinity by preorganization of the PNA oligomer. [17a] The circular dichroism (CD) spectrum of PNA 8 suggests a definite helical conformation in the absence of DNA 

Suggesting the Ala modified gamma PNA were made for ala, thus rendering the limitation obvious.
The response continues by asserting that Englund teaches away.  MPEP 2123 states:
 “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Depuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314 (Fed. Cir. 2009). The courts indicated a reference that does "not criticize, discredit, or otherwise discourage investigation into the invention claimed," does not teach away.”
.  
In the instant case the teachings of Englund the response asserts is teaching away is with respect to alpha carbon PNA which is different in scope than the instant claims.  Further the teachings of Englund do not specifically not criticize, discredit, or otherwise discourage investigation into the invention claimed of the use of gamma glutamic acid or alanine modified PNA in in vivo assays.  
Further the only teachings with respect to amino acids at the gamma position of PNA is that it increases melting temperature which is taught by the prior art.  
Thus the rejection as modified is maintained.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maemondo (The New England Journal of Medicine (2010) volume 362, pages 2380-2388),  Chiou (US patent 7,803,543, issued Sept 29, 2010), Chen (US20030207266) Englund (Angewandte Chem In ted (2007) volume 46, pages 1414-1418) and Albert as applied to claims 16, 19-20, 23, 25  above, and further in view of Denman (Methods of Gut Microbial Ecology for Ruminants (2005) pages 105-115).
The teaches of Maemond, Chiou, Chen, Englund and Albert are set forth above and are drawn to detection of nucleic acids using real time PCR.
Maemond, Chiou, Chen, Englund and Albert do not specifically teaches doing a dissociation curve  are obtain after 5-20 cycles of PCR are performed after obtaining real-time amplification curve.
However, Denman teaches real time PCR analysis for 40 cycles followed by dissociation curve analysis (figure page 111 and 113).
Denman teaches Ct (cycle thresholds of 16-25 in tables 2 and 3).
	MPEP 2144.05 III states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck 
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to do a dissociation curve 5 to 20 PCR cycles after obtaining the amplification curve.  The artisan would be motivated as Denman demonstrates it additional PCR cycles of 15-20 are commonly done after threshold cycle is determined.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to analyze known 
Response To arguments
The response provides no specific arguments to the instant rejection.  Thus the rejection is maintained.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 16, 19-20, 23, 25-26 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10, 12-25 of copending Application No. 14/648, 909 and Maemondo (The New England Journal of Medicine (2010) volume 362, pages 2380-2388),  Chiou (US patent 7,803,543, issued Sept 29, 2010), Englund (Angewandte Chem In ted (2007) volume 46, pages 1414-1418)  Achim (Wiley Encyclopedia of Chemical biology (2008) Peptide Nucleic acids, pages 1-10) and Albert (US20060110371)...
 Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The instant claims are drawn to a method for detecting mutations of human epidermal growth factor receptor (EGFR) in a sample from a human patient for the diagnosis, prevention, treatment, or prognosis of a lung cancer in the patient, the method comprising: (a) hybridizing (i) at least one detection probe for detecting a mutant human EGFR and a clamping probe for inhibiting amplification of a wild-type human EGFR gene, with (ii) a target EGFR nucleic acid sequence obtained from the patient, wherein the mutant human EGFR is EGFR 19del or L858R; (b) amplifying the target EGFR nucleic acid sequence to form an amplified product; (c) obtaining a real-time amplification curve of the amplified product; (d) obtaining a dissociation curve between the amplified product and the detection probe with changing temperature after the presence of EGFR 19 del or L858R-; and (f) selecting a treatment method based on the detection of mutation of human EGFR in step (e) and treating the patient using the selected treatment method, wherein the treatment method comprises administering gefitinib or erlotinib; wherein the detection probe and/or the clamping probe is a peptide nucleic acid (PNA) and includes a linked side chain of an amino acid at a gamma position of the probe backbone, and wherein the amino acid is selected from the group consisting of L-glutamic acid, D-glutamic acid, L-alanine, and D-alanine,.
As noted in the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”     Further, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Accordingly, the claim language of "a method for detecting mutations of EGFR in a sample from a patient for the diagnosis, prevention, treatment, or prognosis of a cancer disease in the patient” merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims.

	The claims of '909 do not specifically teach detection of EGFR mutations.
However, Maemondo teaches, “Non–small-cell lung cancer with sensitive mutations of the epidermal growth factor receptor (EGFR) is highly responsive to EGFR tyrosine kinase inhibitors such as gefitinib, but little is known about how its efficacy and safety profile compares with that of standard chemotherapy.”
Maemondo teaches, “Cytologic or histologic specimens were examined for EGFR mutations by means of the PNA-LNA PCR clamp method. Briefly, genomic DNA fragments containing mutation hot spots of the EGFR gene were amplified with the use of a PCR assay in the presence of a peptide nucleic acid clamp primer synthesized from a peptide nucleic acid with a wild-type sequence. This method results in preferential amplification of the mutant sequence, which is then detected by a fluorescent primer that incorporates locked nucleic acids to increase the specificity. As a result, a mutant EGFR sequence is detected in specimens that contain 100 to 1000 excess copies of wild-type EGFR sequence. The sensitivity and specificity of the PNA-LNA PCR clamp method are 97% and 100%, respectively.15,16” (page 2381, 2nd column).

With regards to claim 19, Maemondo teaches, “This multicenter, randomized, phase 3 trial was approved by the institutional review board of each participating center. Eligibility criteria included the presence of advanced non–small-cell lung cancer harboring sensitive EGFR mutations, the absence of the resistant EGFR mutation T790M (in which threonine at amino acid 790 is substituted by methionine), no history of chemotherapy, and an age of 75 years or younger (because a benefit of a platinum- based regimen in patients >75 years of age is not established). Table 1 in the Supplementary Appendix (available with the full text of this article at NEJM.org) lists the detailed eligibility and exclusion criteria. The authors attest to the fidelity of the article to the full protocol and statistical- analysis plan.” (page 2381, 1st column).
Maemondo teaches in table 1 detection of exon 19 deletion and l858R. Maemondo teaches that gefitinib results in a progression free survival of twice as long as obtained with use of carboplaatine-paclitaxel in patients with  mutated EFGR NSCLC with a tolerable toxicity profile.
Maemondo teaches, “Cytologic or histologic specimens were examined for EGFR mutations by means of the PNA-LNA PCR clamp method. Briefly, genomic DNA fragments containing mutation hot spots of the EGFR gene were amplified with the use of a PCR assay in the presence of a peptide nucleic acid clamp primer synthesized from nd column)
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to design probes to clamp amplification of wild-type EGFR and detect mutant EGFR.  The artisan would be motivated to detect mutations of EGFR to help identify efficacy of treatment. The artisan would have a reasonable expectation of success as the artisan is merely using known methods to detect known mutations.
Instant claims 21-23, 25 are obvious over claims 10-25
.	Maemond does not specifically teach a species of claim 20 and/or limitations of claim 23.
	The teachings of Maemondo and ‘909are drawn to methods of detecting mutations in EGFR by use of a wild-type clamping probe and a mutation detecting probe via real-time PCR.
While Maemondo and ‘909 teach the use of amplification curves to detect amplification products of mutant nucleic acids. Maemondo and ‘909 do not specifically teach the use of dissociation curve analysis or analysis of dissociation curve and amplification curves.
While Chiou and Maemond teach the use of PNA probes containing a fluorophore and quencher, they do not specifically teach the use of PNA with modification of L-gluatmic acid, D-glutamic acid, or d-alanine or L-alanine.

Englund teaches gamma substituted PNA constructed from lysine (title).  Englund teaches, “Compared with an aegPNA oligomer, PNA oligomers with LKγ-PNA containing a primary amine on the side chain (T1, C1, A1) show increased melting temperatures.”(page 1415, 2nd column bottom).  Englund teaches, “By using the lKg-PNA, multiple fluorophores can be incorporated into a single molecular probe, increasing sensitivity of the probe without negatively affecting the Tm of the PNA/DNA duplex. When the oligomer containing two T6 residues (PNA 13) was combined with the complementary DNA, a similar increase in fluorescence intensity was observed” (page 1417, 2nd column). Englund teaches, “Considering the interest that PNA/peptide conjugates have generated,1191 a small peptide chain (Ala, Ala, Gly) was synthesized through Fmoc chemistry from the side chain T4; this oligomer (Table 1, PNA7) also showed a consistent increase in Tm.”(page 1415, 2nd column, 1st full paragraph).
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use alanine –gamma PNA probes  in methods of PCR clamping.  The artisan would be motivated as Englund teaches alanine –gamma PNA probes have increased melting temperature and allow for increased sensitivity.  The artisan would have a reasonable expectation of success as the artisan is merely using known PNA side chains to optimize quenching and improve sensitivity.

	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use gamma PNA probes  including gamma glumatic  methods of PCR clamping.  The artisan would be motivated as Englund teaches gamma PNA probes  have increased melting temperature and allow for increased sensitivity due to the ability to label multiple positions.  The artisan would have a reasonable expectation of success as the artisan is merely using known PNA side chains to optimize quenching and improve sensitivity.
However, Chiou, Maemond, and Chen teach the use of an amplification curve but do not specifically teach the obtaining or use of a dissociation curve with real time PCR.
The courts have haled that rearrangement of steps is obvious in the absence of unexpected results.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
However, Albert teaches, “ In one embodiment, a real-time quantitative RT-PCR (qPCR) is used with Western blot assays. Briefly, RNA is extracted from the various cell 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims obtain dissociation curve data as well as amplification data to detect the presence of primer dimers or parasitic products.  The artisan would be motivated to use the dissociation curves as Albert teaches they allow for differentiate of PCR artifacts, such as primer dimers or parasitic products, from amplification of target nucleic acids.  Thus the use of dissociation curve helps in the determination of the specificity and validity of the amplification reaction.  The artisan would have a reasonable expectation of success as the artisan is using known methods to analyze known real-time PCR methods.  
It would further have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to select and treat subjects identified as having gefinitinib  sensitive EGFR mutations(l858R or del 19) with gefinitinib.  The artisan would be motivated to detect known mutations associated with sensitivity to gefinitinib to provide the most efficacious treatment with the lowest toxicity.  The artisan would have a reasonable expectation of success as the artisan is using known method to detect known mutations associated with responsiveness to a known drug.  

Response to Arguments
The response request the ODP rejection be held in abeyance until allowable subject matter is found.  This argument has been thoroughly reviewed but is not considered persuasive as claims will not be allowable until they overcome the ODP rejection.
Summary
	No claims are allowed.
Nagai (Cancer Research (2005) volume 65, pages 7276-7282) maybe of interest in this case.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634